DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter of claims 9-11 must be shown or the features canceled from the claims :
claim 9, states “for each of the at least one layer of the plurality of layers that is a perforated layer, a perforation axis along the center of each perforation does not deviate by more than 30 degrees from a direction along the thickness”
Claim 10, states “for each of the at least one layer of the plurality of layers that is a perforated layer, a perforation axis along the center of each perforation does not deviate by more than 5 degrees from direction along the thickness.”
Claim 11, states “ for each of the at least one layer of the plurality of layers that is a perforated layer, a perforation axis along the center of each perforation varies over the area of the gradient permittivity film.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 11, which states “for each of the at least one layer of the plurality of layers that is a perforated layer, a perforation axis along the center of each perforation varies over the area of the gradient permittivity film”, is not described in the specification.

Claim Objections
Claim 8 objected to because of the following informalities: 
“the pitch” and “the border thickness” do not have exact antecedent basis.
 Appropriate correction is required.

Claim 18 objected to because of the following informalities:
“at least of the plurality of layers” is unclear.
 Appropriate correction is required.
For purposes of examination, the phrase “at least of the plurality of layers” is interpreted as “at least one of the plurality of layers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 states “each of the at least one layer of the plurality of layers has a thickness within 20% of an average thickness of the at least one layer of the plurality of layers” This 
For purposes of examination, this claim is interpreted to be referring to a case when “at least one layer” is composed of multiple layers, and a thickness of each of the multiple layers are within 20% of an average thickness of the multiple layers. 
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “a perforation axis along the center of each perforation varies over the area of the gradient permittivity film”. This language does not specify which axis it is referring to and in which way the axis is varying. 
For purposes of examination, this claim is interpreted as referring to perforations of different shapes, such that their associated axes differ. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20120326800 A1), hereinafter referred to as “Liu”.
Regarding claim 1, Liu discloses a gradient permittivity film having a first major surface and an opposing second major surface (fig. 1), comprising: a plurality of layers (fig. 1, element 1; para. [0056]) each having a thickness (fig 1) ; wherein at least one layer of the plurality of layers (fig. 1, element 1) is a perforated layer (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3).
Liu discloses the claimed invention except for the perforated layer has a different air volume fraction from another of the plurality of layers by at least 0.05.  It would have been 
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (fig. 1, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the perforated layer has a different air volume fraction from another of the plurality of layers by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 2, Liu discloses at least two layers (fig. 1, element 1; para. [0056]) of the plurality of layers (fig. 1, element 1; para. [0056]) are perforated layers (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3).
Liu discloses the claimed invention except for the air volume fraction of each of the at least two layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus of Liu such that the air volume fraction of each of the at least two layers differ by at least 0.05, since it has been held 
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (fig. 1, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the air volume fraction of each of the at least two layers differ by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 3, Liu discloses the plurality of layers (fig. 1, element 1) includes at least three layers (fig. 1, element 1; para. [0056]), and at least three layers of the plurality of layers (fig. 1, element 1) are perforated layers (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3), and the air volume fraction of each of the at least three layers differ by at least 0.05.
Liu discloses the claimed invention except for the air volume fraction of each of the at least three layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus described in Liu such that the air volume fraction of each of the at least three layers differ by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Liu discloses the plurality of layers (figs. 1 and 3, element 1; para. [0056]) includes at least four layers (figs. 1 and 3, element 1; para. [0056]), and at least four layers of the plurality of layers (figs. 1 and 3, element 1) are perforated layers (figs. 1 and 3, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (figs. 1 and 3, element 3) and an average pitch between the centers of each perforation (figs. 1 and 3, element 3) (figs. 1 and 3; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (figs. 1 and 3, elements 1 and 3).
Liu discloses the claimed invention except for the air volume fraction of each of the at least four layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus described in Liu such that the air volume fraction of each of the at least four layers differ by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (figs. 1 and 3, element 3), which appears to exceed 0.05 in the figure. 
Regarding claim 5, Liu discloses at least one layer of the plurality of layers (fig. 1, element 1) is a polymeric layer (para. [0066]).
Regarding claim 6, Liu discloses the claimed invention except for the perforated layer has an air volume fraction of at least 0.75. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus of Liu such the perforated layer has an air volume fraction of at least 0.75, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Creating the apparatus described in Liu such the perforated layer has an air volume fraction of at least 0.75 allows for the desired radiation characteristics.
Regarding claim 7, Liu discloses each of the at least one layer of the plurality of layers (figs. 1 and 3, element 1) has a thickness within 20% of an average thickness of the at least one layer of the plurality of layers (figs. 1 and 3, element 1 – layers 1 are shown having an equal thickness).
Regarding claim 8, Liu discloses at least one of the pitch or the border thickness of the perforated layer (fig. 8, elements 1 and 3; para. [0064]) varies over the area of the gradient permittivity film (fig. 8 shows and para. [0064] describes varying aperture sizes, which means the border thickness between the apertures varies).
Regarding claim 9, Liu discloses for each of the at least one layer of the plurality of layers (fig. 3, element 1) that is a perforated layer (fig. 3, elements 1 and 3), a perforation axis 
Regarding claim 10, Liu discloses for each of the at least one layer of the plurality of layers (fig. 3, element 1) that is a perforated layer (fig. 3, elements 1 and 3), a perforation axis along the center of each perforation (fig. 3, element 3) does not deviate by more than 5 degrees from direction along the thickness (fig. 3 – the cross sectional figure shows perforation walls parallel to the thickness direction, hence the associated axis has a deviation of 0 degrees).
Regarding claim 11, Liu discloses for each of the at least one layer of the plurality of layers (fig. 8, element 1) that is a perforated layer (fig. 8, elements 1 and 3), a perforation axis along the center of each perforation (fig. 8, element 3) varies over the area of the gradient permittivity film (fig. 8 shows perforations of different shapes and sizes, so the associated axis varies).
Regarding claim 12, Liu discloses the claimed invention except for the perforated layer has an average border thickness of between 5 and 30 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus described in Liu such that the perforated layer has an average border thickness of between 5 and 30 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Doing so allows for the desired radiation characteristics. 
Regarding claim 13, Liu discloses the claimed invention except for the perforated layer has an average pitch between the centers of each perforation of between 5 and 50 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the apparatus described in Liu such that the perforated layer has an average pitch between the centers of each perforation of between 5 and 50 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Doing so allows for the desired radiation characteristics. 
Regarding claim 18, Liu discloses at least of the plurality of layers (fig. 18, impedance matching layer and attenuating layer; para. [0083]) includes an absorber (fig. 18, attenuating layer; para. [0083]).
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, in view of Kolak et al. (US 20150222011 A1), hereinafter referred to as “Kolak”.
Regarding claim 14, Liu teaches the gradient permittivity film (fig. 1, element 1)
Liu does not teach a gradient permittivity tape and an adhesive layer.
Kolak teaches a gradient permittivity tape (fig. 1, elements 14-1 and 16-1; para. [0060]-[0061]; para. [0045])  and an adhesive layer ([para. 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Liu to include an adhesive layer and gradient permittivity tape, as described in Kolak. Doing so enhances bonding between layers (Kolak, para. [0044]-[0045])
Regarding claim 15, Liu does not teach a backing layer disposed on the adhesive layer opposing the gradient permittivity film.
Kolak teaches a backing layer (fig. 1, element 12; para. [0060]) disposed on the adhesive layer (para. [0045]) opposing the gradient permittivity film (fig. 1, elements 14-1 and 16-1; para. [0060]) (para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Liu to a backing layer, as described in Kolak. Doing so allows for antiballistic properties (Kolak, para. [0060]).
Regarding claim 17, Liu does not teach the gradient permittivity tape attached to an automobile radome.
Kolak teaches the gradient permittivity tape (fig. 1, elements 14-1 and 16-1; para. [0045]) attached to an automobile radome (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the combination of devices described in Liu and Kolak to an automobile radome, as described in Kolak. Doing so allows for an antireflective structure on an automobile radome (Kolak, para. [0005]-[0006]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kolak  as applied to claims 1 and 14 above, and further in view of Lavin et al. (US 20190190140 A1), hereinafter referred to as “Lavin”.
Regarding claim 16, the combination of Liu and Kolak, as modified, teach a gradient permittivity tape (Kolak, fig. 1, elements 14-1 and 16-1; para. [0060]; para. [0045]).

Lavin teaches a multilayered radome attached to a vehicle fascia (para. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu and Kolak such that the gradient permittivity tape (Kolak, fig. 1, elements 14-1 and 16-1; para. [0060]; para. [0045]) is attached to a vehicle fascia (Lavin, para. [0087]). Doing so allows for protecting a vehicle antenna from exposure to the environment (Lavin, para. [0003]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, in view of Graf (US 20120070691 A1), hereinafter referred to as “Graf”.
Regarding claim 19, Liu does not teach at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer.
Graf teaches at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Liu such that at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer, as described in Graf. Doing so allows for protecting the layer from vapors (Graf, para. [0025]).
Regarding claim 20, Liu does not teach the inorganic material is one or more of alumina or titania.
Graf teaches the inorganic material is one or more of alumina or titania (para. [0025]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (US 20190296428 A1) shows a similar perforated layer, particularly in fig. 4 which illustrates a large air volume fraction as described in claim 6 of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
01/14/2021